Exhibit 10.6
Execution Copy
TAX RECEIVABLE AGREEMENT (MANAGEMENT)
among
EMDEON INC.
and
THE PERSONS NAMED HEREIN
Dated as of August 17, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1 Definitions
    1  
 
       
ARTICLE II DETERMINATION OF CERTAIN REALIZED TAX BENEFIT
    9  
 
       
Section 2.1 Basis Adjustment
    9  
Section 2.2 Tax Benefit Schedule
    9  
Section 2.3 Procedures, Amendments
    10  
 
       
ARTICLE III TAX BENEFIT PAYMENTS
    11  
 
       
Section 3.1 Payments
    11  
Section 3.2 No Duplicative Payments
    11  
Section 3.3 Pro Rata Payments; Coordination of Benefits With Other Tax
Receivable Agreements
    12  
 
       
ARTICLE IV TERMINATION
    12  
 
       
Section 4.1 Early Termination and Breach of Agreement
    12  
Section 4.2 Early Termination Notice
    13  
Section 4.3 Payment upon Early Termination
    14  
 
       
ARTICLE V SUBORDINATION AND LATE PAYMENTS
    14  
 
       
Section 5.1 Subordination
    14  
Section 5.2 Late Payments by the Corporate Taxpayer
    14  
 
       
ARTICLE VI NO DISPUTES; CONSISTENCY; COOPERATION
    15  
 
       
Section 6.1 Participation in the Corporate Taxpayer’s and EBS’s Tax Matters
    15  
Section 6.2 Consistency
    15  
Section 6.3 Cooperation
    15  
 
       
ARTICLE VII MISCELLANEOUS
    15  
 
       
Section 7.1 Notices
    15  
Section 7.2 Counterparts
    16  
Section 7.3 Entire Agreement; No Third Party Beneficiaries
    16  
Section 7.4 Governing Law
    16  
Section 7.5 Severability
    17  
Section 7.6 Successors; Assignment; Amendments; Waivers
    17  
Section 7.7 Titles and Subtitles
    17  
Section 7.8 Resolution of Disputes
    17  
Section 7.9 Reconciliation
    18  

i



--------------------------------------------------------------------------------



 



              Page  
Section 7.10 Withholding
    19  
Section 7.11 Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets
    19  
Section 7.12 Confidentiality
    20  
Section 7.13 Change in Law
    20  

ii



--------------------------------------------------------------------------------



 



TAX RECEIVABLE AGREEMENT (MANAGEMENT)
          This TAX RECEIVABLE AGREEMENT (MANAGEMENT) (this “Agreement”), dated
as of August 17, 2009, is hereby entered into by and among Emdeon Inc., a
Delaware corporation (the “Corporate Taxpayer”), and each of the persons from
time to time party hereto.
RECITALS
          WHEREAS, the Equity Plan Members (as defined below) hold member
interests (the “Units”) in EBS Master LLC, a Delaware limited liability company
(“EBS”), which is classified as a partnership for United States federal income
tax purposes;
          WHEREAS, the Corporate Taxpayer is the managing member of EBS, and
holds and will hold, directly and/or indirectly, Units;
          WHEREAS, the Units held by the Equity Plan Members may be exchanged
for cash or Class A common stock (the “Class A Shares”) of the Corporate
Taxpayer, subject to the provisions of the LLC Agreement (as defined below);
          WHEREAS, EBS and each of its direct and indirect subsidiaries treated
as a partnership for United States federal income tax purposes currently have
and will have in effect an election under Section 754 of the United States
Internal Revenue Code of 1986, as amended (the “Code”), for each Taxable Year in
which a taxable acquisition of Units by the Corporate Taxpayer or EBS from an
Equity Plan Member for cash or Class A Shares (an “Exchange”) occurs;
          WHEREAS, the income, gain, loss, expense and other Tax (as defined
below) items of the Corporate Taxpayer may be affected by (i) the Basis
Adjustments (as defined below) and (ii) the Imputed Interest (as defined below);
and
          WHEREAS, the parties to this Agreement desire to make certain
arrangements with respect to the effect of the Basis Adjustments and Imputed
Interest on the liability for Taxes of the Corporate Taxpayer.
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth herein, and intending to be legally bound
hereby, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Definitions. As used in this Agreement, the terms set
forth in this Article I shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined).

1



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first Person.
          “Agreed Rate” means LIBOR plus 100 basis points.
          “Agreement” is defined in the Recitals of this Agreement.
          “Amended Schedule” is defined in Section 2.3(b) of this Agreement.
          “Basis Adjustment” means the adjustment to the tax basis of a
Reference Asset under Sections 732, 734(b) and 1012 of the Code (in situations
where, as a result of one or more Exchanges, EBS becomes an entity that is
disregarded as separate from its owner for tax purposes) or under
Sections 734(b), 743(b) and 754 of the Code (in situations where, following an
Exchange, EBS remains in existence as an entity for U.S. federal income tax
purposes) and, in each case, comparable sections of state and local tax laws, as
a result of an Exchange with respect to Units held by the Equity Plan Members
and the payments made to the Equity Plan Members pursuant to this Agreement. For
the avoidance of doubt, the amount of any Basis Adjustment resulting from an
Exchange of one or more Units shall be determined without regard to any
Pre-Exchange Transfer of such Units and as if any such Pre-Exchange Transfer had
not occurred.
          A “Beneficial Owner” of a security is a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, such security and/or (ii) investment power, which
includes the power to dispose of, or to direct the disposition of, such
security. The terms “Beneficially Own” and “Beneficial Ownership” shall have
correlative meanings.
          “Board” means the Board of Directors of the Corporate Taxpayer.
          “Business Day” means Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America or the State of New York shall not be regarded as a Business Day.
          “Change in Tax Law” is defined in Section 7.13 of this Agreement.
          “Change of Control” means the occurrence of any of the following
events:

  (i)   any Person or any group of Persons acting together which would
constitute a “group” for purposes of Section 13(d) of the Securities and
Exchange Act of 1934, or any successor provisions thereto, excluding a group of
Persons which includes one or more Affiliates of Hellman & Friedman LLC and one
or more Affiliates of GA LLC, is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporate Taxpayer representing more than 50%
of the combined voting power of the Corporate Taxpayer’s then outstanding voting
securities; or

2



--------------------------------------------------------------------------------



 



  (ii)   the following individuals cease for any reason to constitute a majority
of the number of directors of the Corporate Taxpayer then serving: individuals
who, on the IPO Date, constitute the Board and any new director whose
appointment or election by the Board or nomination for election by the Corporate
Taxpayer’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the IPO Date or whose appointment, election or nomination for election was
previously so approved or recommended by the directors referred to in this
clause (ii); or     (iii)   there is consummated a merger or consolidation of
the Corporate Taxpayer with any other corporation or other entity, and,
immediately after the consummation of such merger or consolidation, either
(x) the Board immediately prior to the merger or consolidation does not
constitute at least a majority of the board of directors of the company
surviving the merger or, if the surviving company is a Subsidiary, the ultimate
parent thereof, or (y) the voting securities of the Corporate Taxpayer
immediately prior to such merger or consolidation do not continue to represent
or are not converted into more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving company is a Subsidiary, the ultimate parent
thereof; or     (iv)   the shareholders of the Corporate Taxpayer approve a plan
of complete liquidation or dissolution of the Corporate Taxpayer or there is
consummated an agreement or series of related agreements for the sale or other
disposition, directly or indirectly, by the Corporate Taxpayer of all or
substantially all of the Corporate Taxpayer’s assets, other than such sale or
other disposition by the Corporate Taxpayer of all or substantially all of the
Corporate Taxpayer’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareholders of the
Corporate Taxpayer in substantially the same proportions as their ownership of
the Corporate Taxpayer immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporate Taxpayer immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in,
and own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporate Taxpayer immediately following
such transaction or series of transactions.
          “Class A Shares” is defined in the Recitals of this Agreement.
          “Code” is defined in the Recitals of this Agreement.

3



--------------------------------------------------------------------------------



 



          “Control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
          “Corporate Taxpayer” is defined in the Recitals of this Agreement.
          “Corporate Taxpayer Return” means the federal and/or state and/or
local Tax Return, as applicable, of the Corporate Taxpayer filed with respect to
Taxes of any Taxable Year.
          “Cumulative Net Realized Tax Benefit” for a Taxable Year means the
cumulative amount of Realized Tax Benefits for all Taxable Years of the
Corporate Taxpayer, up to and including such Taxable Year, net of the cumulative
amount of Realized Tax Detriments for the same period. The Realized Tax Benefit
and Realized Tax Detriment for each Taxable Year shall be determined based on
the most recent Tax Benefit Schedule or Amended Schedule, if any, in existence
at the time of such determination.
          “Default Rate” means LIBOR plus 500 basis points.
          “Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or similar provision of state and local tax law, as
applicable, or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.
          “Dispute” has the meaning set forth in Section 7.8(a) of this
Agreement.
          “Early Termination Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.
          “Early Termination Effective Date” is defined in Section 4.2 of this
Agreement.
          “Early Termination Notice” is defined in Section 4.2 of this
Agreement.
          “Early Termination Schedule” is defined in Section 4.2 of this
Agreement.
          “Early Termination Payment” is defined in Section 4.3(b) of this
Agreement.
          “Early Termination Rate” means the lesser of (i) 6.5% per annum,
compounded annually, and (ii) LIBOR plus 100 basis points.
          “Equity Plan Members” means the parties hereto other than the
Corporate Taxpayer and each other individual who from time to time executes a
joinder agreement in accordance with Section 7.6 of this Agreement.
          “Exchange” is defined in the Recitals of this Agreement.
          “Exchange Basis Schedule” is defined in Section 2.1 of this Agreement.
          “Exchange Date” means the date of any Exchange.

4



--------------------------------------------------------------------------------



 



          “Expert” is defined in Section 7.9 of this Agreement.
          “Hypothetical Tax Liability” means, with respect to any Taxable Year,
the liability for Taxes of (i) the Corporate Taxpayer and (ii) without
duplication, EBS, but only with respect to Taxes imposed on EBS and allocable to
the Corporate Taxpayer or to the other members of the consolidated group of
which the Corporate Taxpayer is the parent, in each case using the same methods,
elections, conventions and similar practices used on the relevant Corporate
Taxpayer Return, but (i) using the Non-Stepped Up Tax Basis as reflected on the
Exchange Basis Schedule including amendments thereto for the Taxable Year and
(ii) excluding any deduction attributable to Imputed Interest for the Taxable
Year. For the avoidance of doubt, Hypothetical Tax Liability shall be determined
without taking into account the carryover or carryback of any Tax item (or
portions thereof) that is attributable to the Basis Adjustment or Imputed
Interest.
          “Imputed Interest” shall mean any interest imputed under Section 1272,
1274 or 483 or other provision of the Code and any similar provision of state
and local tax law with respect to the Corporate Taxpayer’s payment obligations
under this Agreement.
          “Independent Director” means Dinyar S. Devitre, Jim D. Kever, Philip
M. Pead and any other member of the Board who is not affiliated with any of the
principal stockholders of the Corporate Taxpayer and who is neither a current
officer nor a former officer of the Corporate Taxpayer or any of its
Subsidiaries.
          “Investors Tax Receivable Agreement (Reorganizations)” means the Tax
Receivable Agreement (Reorganizations), dated as of August 17, 2009, by and
among the Corporate Taxpayer, H&F ITR Holdco, L.P., GA ITR Holdco, L.P. and
GA-H&F ITR Holdco, L.P.
          “Investors Tax Receivable Agreement (Exchanges)” means the Tax
Receivable Agreement (Exchanges), dated as of August 17, 2009, by and among the
Corporate Taxpayer, H&F ITR Holdco, L.P., GA ITR Holdco, L.P. and GA-H&F ITR
Holdco, L.P.
          “IPO” means the initial public offering of Class A Shares by the
Corporate Taxpayer.
          “IPO Date” means the closing date of the IPO.
          “IRS” means the United States Internal Revenue Service.
          “LIBOR” means during any period, an interest rate per annum equal to
the one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Telerate Page 3750 (or if such screen shall cease to be publicly
available, as reported on Reuters Screen page “LIBOR01” or by any other publicly
available source of such market rate) for London interbank offered rates for
United States dollar deposits for such period.
          “LLC Agreement” means, with respect to EBS, the Sixth Amended and
Restated Limited Liability Company Agreement of EBS.

5



--------------------------------------------------------------------------------



 



          “Market Value” shall mean the closing price of the Class A Shares on
the applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Shares are then traded or listed, as
reported by the Wall Street Journal; provided, that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Shares on the Business
Day immediately preceding such Exchange Date on the national securities exchange
or interdealer quotation system on which such Class A Shares are then traded or
listed, as reported by the Wall Street Journal; provided, further, that if the
Class A Shares are not then listed on a national securities exchange or
interdealer quotation system, “Market Value” shall mean the cash consideration
paid for Class A Shares, or the fair market value of the other property
delivered for Class A Shares, as determined by the Board in good faith.
          “Material Objection Notice” has the meaning set forth in Section 4.2
of this Agreement.
          “Non-Stepped Up Tax Basis” means, with respect to any Reference Asset
at any time, the Tax basis that such asset would have had at such time if no
Basis Adjustments had been made.
          “Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.
          “Original Members” means the members of EBS on the date of, but
immediately preceding, the IPO.
          “Payment Date” means any date on which a payment is required to be
made pursuant to this Agreement.
          “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.
          “Pre-Exchange Transfer” means any transfer (including upon the death
of an Equity Plan Member) or distribution in respect of one or more Units
(i) that occurs prior to an Exchange of such Units, and (ii) to which Section
743(b) or 734(b) of the Code applies.
          “Qualified Tax Advisor” means Paul, Weiss, Rifkind, Wharton & Garrison
LLP, Simpson Thacher & Bartlett LLP, Deloitte Tax LLP, or any other law or
accounting firm that is nationally recognized as being expert in Tax matters and
that is reasonably acceptable to the Corporate Taxpayer.
          “Realized Tax Benefit” means, for a Taxable Year, the excess, if any,
of the Hypothetical Tax Liability over the actual liability for Taxes of (i) the
Corporate Taxpayer and (ii) without duplication, EBS, but only with respect to
Taxes imposed on EBS and allocable to the Corporate Taxpayer or to the other
members of the consolidated group of which the Corporate Taxpayer is the parent
for such Taxable Year. If all or a portion of the actual liability for such
Taxes for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Benefit unless and until there has been a Determination.

6



--------------------------------------------------------------------------------



 



          “Realized Tax Detriment” means, for a Taxable Year, the excess, if
any, of the actual liability for Taxes of (i) the Corporate Taxpayer and
(ii) without duplication, EBS, but only with respect to Taxes imposed on EBS and
allocable to the Corporate Taxpayer or to the other members of the consolidated
group of which the Corporate Taxpayer is the parent for such Taxable Year, over
the Hypothetical Tax Liability for such Taxable Year. If all or a portion of the
actual liability for such Taxes for the Taxable Year arises as a result of an
audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the Realized Tax Detriment unless and until there has
been a Determination.
          “Reconciliation Dispute” has the meaning set forth in Section 7.9 of
this Agreement.
          “Reconciliation Procedures” has the meaning set forth in
Section 2.3(a) of this Agreement.
          “Reference Asset” means an asset that is held by EBS, or by any of its
direct or indirect subsidiaries treated as a partnership or disregarded entity
for purposes of the applicable Tax, at the time of an Exchange. A Reference
Asset also includes any asset that is “substituted basis property” under
Section 7701(a)(42) of the Code with respect to a Reference Asset.
          “Schedule” means any of the following: (i) an Exchange Basis Schedule,
(ii) a Tax Benefit Schedule, or (iii) the Early Termination Schedule.
          “Senior Obligations” is defined in Section 5.1 of this Agreement.
          “Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.
          “Subsidiary Stock” means any stock or other equity interest in any
subsidiary entity of EBS that is treated as a corporation for United States
federal income tax purposes.
          “Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.
          “Tax Benefit Schedule” is defined in Section 2.2 of this Agreement.
          “Tax Receivable Agreements” shall mean this Agreement, the Investors
Tax Receivable Agreement (Reorganizations) and the Investors Tax Receivable
Agreement (Exchanges).
          “Tax Return” means any return, declaration, report or similar
statement required to be filed with respect to Taxes (including any attached
schedules), including, without limitation, any information return, claim for
refund, amended return and declaration of estimated Tax.
          “Taxable Year” means a taxable year of the Corporate Taxpayer as
defined in Section 441(b) of the Code or comparable section of state or local
tax law, as applicable (and,

7



--------------------------------------------------------------------------------



 



therefore, for the avoidance of doubt, may include a period of less than
12 months for which a Tax Return is made), ending on or after the IPO Date.
          “Taxes” means any and all United States federal, state and local
taxes, assessments or similar charges that are based on or measured with respect
to net income or profits, and any interest related to such Tax.
          “Taxing Authority” shall mean any domestic, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.
          “Treasury Regulations” means the final, temporary and proposed
regulations under the Code promulgated from time to time (including
corresponding provisions and succeeding provisions) as in effect for the
relevant taxable period.
          “Units” is defined in the Recitals of this Agreement.
          “Valuation Assumptions” shall mean, as of an Early Termination Date,
the assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, the Corporate Taxpayer will have taxable income sufficient to
fully utilize the deductions arising from the Basis Adjustments and the Imputed
Interest during such Taxable Year or future Taxable Years (including, for the
avoidance of doubt, Basis Adjustments and Imputed Interest that would result
from future Tax Benefit Payments that would be paid in accordance with the
Valuation Assumptions) in which such deductions would become available, (2) the
United States federal income tax rates and state and local income tax rates that
will be in effect for each such Taxable Year will be those specified for each
such Taxable Year by the Code and other law as in effect on the Early
Termination Date, (3) any loss carryovers generated by any Basis Adjustment or
Imputed Interest and available as of the date of the Early Termination Schedule
will be utilized by the Corporate Taxpayer on a pro rata basis from the date of
the Early Termination Schedule through the scheduled expiration date of such
loss carryovers, (4) any non-amortizable assets (other than any Subsidiary
Stock) will be disposed of on the fifteenth anniversary of the applicable Basis
Adjustment; provided, that in the event of a Change of Control, such
non-amortizable assets shall be deemed disposed of at the time of sale of the
relevant asset (if earlier than such fifteenth anniversary), (5) any Subsidiary
Stock will be deemed never to be disposed of; provided, that, except in respect
of a termination payment pursuant to Section 7.13(b), if (i) the ITR Entity
delivers to the Corporate Taxpayer a written opinion of a Qualified Tax Advisor
to the effect that as a result of a certain transaction (or series of
transactions), it is more likely than not that the tax basis in the amortizable
or depreciable assets of the Corporate Taxpayer will be increased by reference
to the tax basis in such Subsidiary Stock and the tax basis in such Subsidiary
Stock will decrease accordingly, and (ii) the Corporate Taxpayer determines that
it is commercially reasonable to effectuate such transaction (or series of
transactions), then the Valuation Assumptions will take into account such
increased tax basis in the amortizable or depreciable assets of the Corporate
Taxpayer, and (6) if, at the Early Termination Date, there are Units that have
not been Exchanged, then each such Unit shall be deemed to be Exchanged for the
Market Value of the Class A Shares and the amount of cash that would be
transferred if the Exchange occurred on the Early Termination Date.

8



--------------------------------------------------------------------------------



 



ARTICLE II
DETERMINATION OF CERTAIN REALIZED TAX BENEFIT
          Section 2.1 Basis Adjustment. Within 90 calendar days after the filing
of the United States federal income tax return of the Corporate Taxpayer for
each Taxable Year in which any Exchange has been effected, the Corporate
Taxpayer shall deliver to each applicable Equity Plan Member a schedule (the
“Exchange Basis Schedule”) that shows, in reasonable detail necessary to perform
the calculations required by this Agreement, including with respect to each
Exchanging party, for purposes of Taxes, (i) the Non-Stepped Up Tax Basis of the
Reference Assets as of each applicable Exchange Date, (ii) the Basis Adjustment
with respect to the Reference Assets as a result of the Exchanges effected by
such Equity Plan Member in such Taxable Year, calculated in the aggregate,
(iii) the period (or periods) over which the Reference Assets are amortizable
and/or depreciable and (iv) the period (or periods) over which each Basis
Adjustment is amortizable and/or depreciable.
          Section 2.2 Tax Benefit Schedule.
          (a) Tax Benefit Schedule. Within 90 calendar days after the filing of
the United States federal income tax return of the Corporate Taxpayer for any
Taxable Year in which there is a Realized Tax Benefit or Realized Tax Detriment,
the Corporate Taxpayer shall provide to each applicable Equity Plan Member a
schedule showing, in reasonable detail and, at the request of the applicable
Equity Plan Member, with respect to each separate Exchange, the calculation of
the Realized Tax Benefit or Realized Tax Detriment attributable to such Equity
Plan Member for such Taxable Year (a “Tax Benefit Schedule”). The Tax Benefit
Schedule will become final as provided in Section 2.3(a) and may be amended as
provided in Section 2.3(b) (subject to the procedures set forth in
Section 2.3(b)).
          (b) Applicable Principles. Subject to Section 3.3(a), the Realized Tax
Benefit or Realized Tax Detriment for each Taxable Year is intended to measure
the decrease or increase in the actual liability for Taxes of the Corporate
Taxpayer for such Taxable Year attributable to the Basis Adjustments and Imputed
Interest, determined using a “with and without” methodology. For the avoidance
of doubt, the actual liability for Taxes will take into account the deduction of
the portion of the Tax Benefit Payment that must be accounted for as interest
under the Code based upon the characterization of Tax Benefit Payments as
additional consideration payable by the Corporate Taxpayer for the Units
acquired in an Exchange. Carryovers or carrybacks of any Tax item attributable
to the Basis Adjustment and Imputed Interest shall be considered to be subject
to the rules of the Code and the Treasury Regulations or the appropriate
provisions of U.S. state and local income and franchise tax law, as applicable,
governing the use, limitation and expiration of carryovers or carrybacks of the
relevant type. If a carryover or carryback of any Tax item includes a portion
that is attributable to the Basis Adjustment or Imputed Interest and another
portion that is not, such portions shall be considered to be used in accordance
with the “with and without” methodology. The parties agree that (i) all Tax
Benefit Payments attributable to the Basis Adjustments (other than amounts
accounted for as interest under the Code) will (A) be treated as subsequent
upward purchase price adjustments that give

9



--------------------------------------------------------------------------------



 



rise to further Basis Adjustments to Reference Assets for the Corporate Taxpayer
and (B) have the effect of creating additional Basis Adjustments to Reference
Assets for the Corporate Taxpayer in the year of payment, and (ii) as a result,
such additional Basis Adjustments will be incorporated into the current year
calculation and into future year calculations, as appropriate.
          Section 2.3 Procedures, Amendments.
          (a) Procedure. Every time the Corporate Taxpayer delivers to an Equity
Plan Member an applicable Schedule under this Agreement, including any Amended
Schedule delivered pursuant to Section 2.3(b), but excluding any Early
Termination Schedule or amended Early Termination Schedule, the Corporate
Taxpayer shall also (x) deliver to the Equity Plan Member schedules and work
papers, as determined by the Corporate Taxpayer or requested by the Equity Plan
Member, providing reasonable detail regarding the preparation of the Schedule
and (y) allow the Equity Plan Member reasonable access at no cost to the
appropriate representatives at the Corporate Taxpayer, as determined by the
Corporate Taxpayer or requested by the Equity Plan Member, in connection with a
review of such Schedule. Without limiting the application of the preceding
sentence, each time the Corporate Taxpayer delivers to an Equity Plan Member a
Tax Benefit Schedule, in addition to the Tax Benefit Schedule duly completed,
the Corporate Taxpayer shall deliver to the Equity Plan Member the Corporate
Taxpayer Return, the reasonably detailed calculation by the Corporate Taxpayer
of the Hypothetical Tax Liability, the reasonably detailed calculation by the
Corporate Taxpayer of the actual Tax liability, as well as any other work papers
as determined by the Corporate Taxpayer or requested by the Equity Plan Member.
An applicable Schedule or amendment thereto shall become final and binding on
all parties 30 calendar days from the first date on which the Equity Plan Member
has received the applicable Schedule or amendment thereto unless the Equity Plan
Member (i) within 30 calendar days after receiving an applicable Schedule or
amendment thereto, provides the Corporate Taxpayer with notice of a material
objection to such Schedule (“Objection Notice”) made in good faith or
(ii) provides a written waiver of such right of any Objection Notice within the
period described in clause (i) above, in which case such Schedule or amendment
thereto becomes binding on the date the waiver is received by the Corporate
Taxpayer. If the parties, for any reason, are unable to successfully resolve the
issues raised in the Objection Notice within 30 calendar days after receipt by
the Corporate Taxpayer of an Objection Notice, the Corporate Taxpayer and the
Equity Plan Member shall employ the reconciliation procedures as described in
Section 7.9 of this Agreement (the “Reconciliation Procedures”).
          (b) Amended Schedule. The applicable Schedule for any Taxable Year may
be amended from time to time by the Corporate Taxpayer (i) in connection with a
Determination affecting such Schedule, (ii) to correct inaccuracies in the
Schedule identified as a result of the receipt of additional factual information
relating to a Taxable Year after the date the Schedule was provided to the
Equity Plan Member, (iii) to comply with the Expert’s determination under the
Reconciliation Procedures, (iv) to reflect a change in the Realized Tax Benefit
or Realized Tax Detriment for such Taxable Year attributable to a carryback or
carryforward of a loss or other tax item to such Taxable Year, (v) to reflect a
change in the Realized Tax Benefit or Realized Tax Detriment for such Taxable
Year attributable to an amended Tax Return filed for such Taxable Year, or
(vi) to adjust the Exchange Basis Schedule to take into account payments made
pursuant to this Agreement (any such Schedule, an “Amended Schedule”).

10



--------------------------------------------------------------------------------



 



ARTICLE III
TAX BENEFIT PAYMENTS
          Section 3.1 Payments.
          (a) Payments. Within five (5) calendar days after a Tax Benefit
Schedule delivered to an Equity Plan Member becomes final in accordance with
Section 2.3(a), the Corporate Taxpayer shall pay to the Equity Plan Member for
such Taxable Year the Tax Benefit Payment for such Equity Plan Member determined
pursuant to Section 3.1(b). Each such Tax Benefit Payment shall be made by wire
transfer of immediately available funds to the bank account previously
designated by the Equity Plan Member to the Corporate Taxpayer or as otherwise
agreed by the Corporate Taxpayer and the Equity Plan Member. For the avoidance
of doubt, no Tax Benefit Payment shall be made in respect of estimated tax
payments, including, without limitation, federal estimated income tax payments.
Notwithstanding anything herein to the contrary, in no event shall the aggregate
Tax Benefit Payments in respect of any Exchange (other than amounts accounted
for as interest under the Code) exceed 50% of the purchase price for the Units
exchanged.
          (b) A “Tax Benefit Payment” for an Equity Plan Member means an amount,
not less than zero, equal to the sum of the Net Tax Benefit attributable to the
Exchanges by such Equity Plan Member and the corresponding Interest Amount. For
the avoidance of doubt, for Tax purposes, the Interest Amount shall not be
treated as interest but instead shall be treated as additional consideration for
the acquisition of Units in Exchanges, unless otherwise required by law. Subject
to Section 3.3(a), the “Net Tax Benefit” for a Taxable Year shall be an amount
equal to the excess, if any, of 85% of the Cumulative Net Realized Tax Benefit
as of the end of such Taxable Year over the total amount of payments previously
made under this Section 3.1 to such Equity Plan Member (excluding payments
attributable to Interest Amounts); provided, for the avoidance of doubt, that no
Equity Plan Member shall be required to return any portion of any previously
made Tax Benefit Payment. The “Interest Amount” shall equal the interest on the
Net Tax Benefit attributable to Exchanges by such Equity Plan Member calculated
at the Agreed Rate from the due date (without extensions) for filing the
Corporate Taxpayer Return with respect to Taxes for such Taxable Year until the
Payment Date. Notwithstanding the foregoing, for each Taxable Year ending on or
after the date of a Change of Control, all Tax Benefit Payments, whether paid
with respect to the Units that were Exchanged (i) prior to the date of such
Change of Control or (ii) on or after the date of such Change of Control, shall
be calculated by utilizing Valuation Assumptions (1), (3), (4) and (5),
substituting in each case the terms “the closing date of a Change of Control”
for an “Early Termination Date.”
          Section 3.2 No Duplicative Payments. It is intended that the
provisions of this Agreement will not result in duplicative payment of any
amount (including interest) required under this Agreement. It is also intended
that the provisions of this Agreement provide that Tax Benefit Payments are paid
to the Equity Plan Members pursuant to this Agreement. The provisions of this
Agreement shall be construed in the appropriate manner to ensure such intentions
are realized.

11



--------------------------------------------------------------------------------



 



          Section 3.3 Pro Rata Payments; Coordination of Benefits With Other Tax
Receivable Agreements.
          (a) Notwithstanding anything in Section 3.1 to the contrary, to the
extent that the aggregate tax benefit of the Corporate Taxpayer’s deduction with
respect to the NOLs, the Pre-IPO Basis Adjustments, the Basis Adjustments or
Imputed Interest under the Tax Receivable Agreements (as such terms are defined
in each Tax Receivable Agreement) is limited in a particular Taxable Year
because the Corporate Taxpayer does not have sufficient taxable income, the
limitation on the tax benefit for the Corporate Taxpayer shall be allocated
among the Tax Receivable Agreements (and among all parties eligible for payments
thereunder) in proportion to the respective amounts of Realized Tax Benefits
that would have been determined under the Tax Receivable Agreements if the
Corporate Taxpayer had sufficient taxable income so that there were no such
limitation.
          (b) If for any reason the Corporate Taxpayer does not fully satisfy
its payment obligations to make all Tax Benefit Payments due under the Tax
Receivable Agreements in respect of a particular Taxable Year, then the
Corporate Taxpayer and the Equity Plan Members agree that (i) the Corporate
Taxpayer shall pay the same proportion of each Tax Benefit Payment due under
each of the Tax Receivable Agreements in respect of such Taxable Year, without
favoring one obligation over the other, and (ii) no Tax Benefit Payment shall be
made in respect of any Taxable Year until all Tax Benefit Payments in respect of
prior Taxable Years have been made in full.
          (c) To the extent that the Corporate Taxpayer makes payments to any
Equity Plan Member in respect of a particular Taxable Year in an amount greater
than the payments that should have been made in accordance with Section 3.3(b),
then such Equity Plan Member shall be obligated to make payments to the ITR
Entity (as defined in the Investors Tax Receivable Agreement (Reorganizations)
and the Investors Tax Receivable Agreement (Exchanges)) in the amounts necessary
so that each party to the Tax Receivable Agreements (other than the Corporate
Taxpayer) shall have received the amount that it would have received if all
payments by the Corporate Taxpayer had been in accordance with Section 3.3(b);
provided that an Equity Plan Member’s obligation to pay over to the parties to
the other Tax Receivable Agreements amounts received from the Corporate Taxpayer
pursuant to this Section 3.3(c) shall terminate on the one year anniversary of
the receipt by the Equity Plan Member of such amounts.
          (d) The parties hereto agree that the parties to the Investors Tax
Receivable Agreement (Reorganizations) and the Investors Tax Receivable
Agreement (Exchanges) are expressly made third party beneficiaries of the
provisions of this Section 3.3.
ARTICLE IV
TERMINATION
          Section 4.1 Early Termination and Breach of Agreement.
          (a) With the written approval of a majority of the Independent
Directors, the Corporate Taxpayer may terminate this Agreement with respect to
all amounts payable to the

12



--------------------------------------------------------------------------------



 



Equity Plan Members and with respect to all of the Units held by all Equity Plan
Members at any time by paying to all of the Equity Plan Members the Early
Termination Payment; provided, however, that this Agreement shall only terminate
upon the receipt of the Early Termination Payment by the Equity Plan Members,
and provided, further, that the Corporate Taxpayer may withdraw any notice to
execute its termination rights under this Section 4.1(a) prior to the time at
which any Early Termination Payment has been paid. Upon payment of the Early
Termination Payments by the Corporate Taxpayer, neither the Equity Plan Member
nor the Corporate Taxpayer shall have any further payment obligations under this
Agreement, other than for any (a) Tax Benefit Payment agreed to by the Corporate
Taxpayer and the Equity Plan Member as due and payable but unpaid as of the
Early Termination Notice and (b) Tax Benefit Payment due for the Taxable Year
ending with or including the date of the Early Termination Notice (except to the
extent that the amount described in clause (b) is included in the Early
Termination Payment). If an Exchange occurs after the Corporate Taxpayer
exercises its termination rights under this Section 4.1(a), the Corporate
Taxpayer shall have no obligations under this Agreement with respect to such
Exchange.
          (b) In the event that the Corporate Taxpayer breaches any of its
material obligations under this Agreement, whether as a result of failure to
make any payment when due, failure to honor any other material obligation
required hereunder or by operation of law as a result of the rejection of this
Agreement in a case commenced under the Bankruptcy Code or otherwise, then all
obligations hereunder shall be accelerated and such obligations shall be
calculated as if an Early Termination Notice had been delivered on the date of
such breach and shall include, but not be limited to, (1) the Early Termination
Payment calculated as if an Early Termination Notice had been delivered on the
date of a breach, (2) any Tax Benefit Payment agreed to by the Corporate
Taxpayer and the Equity Plan Member as due and payable but unpaid as of the date
of a breach, and (3) any Tax Benefit Payment due for the Taxable Year ending
with or including the date of a breach. Notwithstanding the foregoing, in the
event that the Corporate Taxpayer breaches this Agreement, the Equity Plan
Members shall be entitled to elect to receive the amounts set forth in clauses
(1), (2) and (3) above or to seek specific performance of the terms hereof. The
parties agree that the failure to make any payment due pursuant to this
Agreement within three months of the date such payment is due shall be deemed to
be a breach of a material obligation under this Agreement for all purposes of
this Agreement, and that it will not be considered to be a breach of a material
obligation under this Agreement to make a payment due pursuant to this Agreement
within three months of the date such payment is due. Notwithstanding anything in
this Agreement to the contrary, it shall not be a breach of this Agreement if
the Corporate Taxpayer fails to make any Tax Benefit Payment when due to the
extent that the Corporate Taxpayer has insufficient funds to make such payment;
provided that the interest provisions of Section 5.2 shall apply to such late
payment (unless the Corporate Taxpayer does not have sufficient cash to make
such payment as a result of limitations imposed by existing credit agreements to
which EBS is a party, in which case Section 5.2 shall apply, but the Default
Rate shall be replaced by the Agreed Rate).
          Section 4.2 Early Termination Notice. If the Corporate Taxpayer
chooses to exercise its right of early termination under Section 4.1 above, the
Corporate Taxpayer shall deliver to the Equity Plan Member notice of such
intention to exercise such right (“Early Termination Notice”) and a schedule
(the “Early Termination Schedule”) specifying the Corporate Taxpayer’s intention
to exercise such right and showing in reasonable detail the

13



--------------------------------------------------------------------------------



 



calculation of the Early Termination Payment for the Equity Plan Member. The
Early Termination Schedule shall become final and binding on all parties 30
calendar days from the first date on which the Equity Plan Member has received
such Schedule or amendment thereto unless the Equity Plan Member (i) within 30
calendar days after receiving the Early Termination Schedule, provides the
Corporate Taxpayer with notice of a material objection to such Schedule made in
good faith (“Material Objection Notice”) or (ii) provides a written waiver of
such right of a Material Objection Notice within the period described in clause
(i) above, in which case such Schedule becomes binding on the date the waiver is
received by the Corporate Taxpayer (the “Early Termination Effective Date”). If
the parties, for any reason, are unable to successfully resolve the issues
raised in such notice within 30 calendar days after receipt by the Corporate
Taxpayer of the Material Objection Notice, the Corporate Taxpayer and the Equity
Plan Member shall employ the Reconciliation Procedures.
          Section 4.3 Payment upon Early Termination.
          (a) Within three calendar days after the Early Termination Effective
Date, the Corporate Taxpayer shall pay to the Equity Plan Member an amount equal
to the Early Termination Payment. Such payment shall be made by wire transfer of
immediately available funds to a bank account or accounts designated by the
Equity Plan Member or as otherwise agreed by the Corporate Taxpayer and the
Equity Plan Member.
          (b) “Early Termination Payment” shall equal, with respect to the
applicable Equity Plan Member, the present value, discounted at the Early
Termination Rate as of the Early Termination Effective Date, of all Tax Benefit
Payments that would be required to be paid by the Corporate Taxpayer to such
Equity Plan Member beginning from the Early Termination Date and assuming that
the Valuation Assumptions are applied.
ARTICLE V
SUBORDINATION AND LATE PAYMENTS
          Section 5.1 Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporate Taxpayer to the Equity Plan Member under
this Agreement shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any
obligations in respect of indebtedness for borrowed money of the Corporate
Taxpayer and its Subsidiaries (“Senior Obligations”) and shall rank pari passu
with all current or future unsecured obligations of the Corporate Taxpayer that
are not Senior Obligations.
          Section 5.2 Late Payments by the Corporate Taxpayer. The amount of all
or any portion of any Tax Benefit Payment or Early Termination Payment not made
to the applicable Equity Plan Member when due under the terms of this Agreement
shall be payable together with any interest thereon, computed at the Default
Rate and commencing from the date on which such Tax Benefit Payment or Early
Termination Payment was due and payable.

14



--------------------------------------------------------------------------------



 



ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION
          Section 6.1 Participation in the Corporate Taxpayer’s and EBS’s Tax
Matters. Except as otherwise provided herein, the Corporate Taxpayer shall have
full responsibility for, and sole discretion over, all Tax matters concerning
the Corporate Taxpayer and EBS, including without limitation the preparation,
filing or amending of any Tax Return and defending, contesting or settling any
issue pertaining to Taxes. Notwithstanding the foregoing, the Corporate Taxpayer
shall notify the Equity Plan Members of, and keep the Equity Plan Members
reasonably informed with respect to, the portion of any audit of the Corporate
Taxpayer and EBS by a Taxing Authority the outcome of which is reasonably
expected to affect the rights and obligations of the Equity Plan Members under
this Agreement, and shall provide to the Equity Plan Members reasonable
opportunity to provide information and other input to the Corporate Taxpayer,
EBS and their respective advisors concerning the conduct of any such portion of
such audit; provided, however, that the Corporate Taxpayer and EBS shall not be
required to take any action that is inconsistent with any provision of the LLC
Agreement.
          Section 6.2 Consistency. The Corporate Taxpayer and the applicable
Equity Plan Member agree to report and cause to be reported for all purposes,
including federal, state and local Tax purposes and financial reporting
purposes, all Tax-related items (including without limitation the Basis
Adjustments and each Tax Benefit Payment) in a manner consistent with that
specified by the Corporate Taxpayer in any Schedule required to be provided by
or on behalf of the Corporate Taxpayer under this Agreement unless otherwise
required by law.
          Section 6.3 Cooperation. The applicable Equity Plan Members shall
(a) furnish to the Corporate Taxpayer in a timely manner such information,
documents and other materials as the Corporate Taxpayer may reasonably request
for purposes of making any determination or computation necessary or appropriate
under this Agreement, preparing any Tax Return or contesting or defending any
audit, examination or controversy with any Taxing Authority, (b) make itself
available to the Corporate Taxpayer and its representatives to provide
explanations of documents and materials and such other information as the
Corporate Taxpayer or its representatives may reasonably request in connection
with any of the matters described in clause (a) above, and (c) reasonably
cooperate in connection with any such matter, and the Corporate Taxpayer shall
reimburse the applicable Equity Plan Member for any reasonable third-party costs
and expenses incurred pursuant to this Section.
ARTICLE VII
MISCELLANEOUS
          Section 7.1 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or

15



--------------------------------------------------------------------------------



 



(b) on the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service. All notices hereunder shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:
If to the Corporate Taxpayer, to:
3055 Lebanon Pike, Suite 1000
Nashville, TN 37214
Telephone: (615) 932-3000
Facsimile: (615) 340-6153
Attention: General Counsel
with a copy (which shall not constitute notice to the Corporate Taxpayer)
to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Telephone: (212) 373-3000
Facsimile: (212) 757-3990
Attention: John C. Kennedy, Esq.
If to the Equity Plan Members, to:
The address and facsimile number set forth in the records of EBS.
Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.
          Section 7.2 Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.
          Section 7.3 Entire Agreement; No Third Party Beneficiaries. This
Agreement constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof. Except to the extent provided under Section 3.3, this
Agreement shall be binding upon and inure solely to the benefit of each party
hereto and their respective successors and permitted assigns, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
          Section 7.4 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York, without regard
to the conflicts of laws principles thereof that would mandate the application
of the laws of another jurisdiction.

16



--------------------------------------------------------------------------------



 



          Section 7.5 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
          Section 7.6 Successors; Assignment; Amendments; Waivers.
          (a) An Equity Plan Member may assign any of his or her or its rights
under this Agreement to any Person as long as such transferee has executed and
delivered, or, in connection with such transfer, executes and delivers, a
joinder to this Agreement, in form and substance reasonably satisfactory to the
Corporate Taxpayer, agreeing to become an Equity Plan Member for all purposes of
this Agreement, except as otherwise provided in such joinder.
          (b) No provision of this Agreement may be amended unless such
amendment is approved in writing by the Corporate Taxpayer and all Equity Plan
Members; provided, that, the definition of Change of Control cannot be amended
without the written approval of a majority of the Independent Directors. No
provision of this Agreement may be waived unless such waiver is in writing and
signed by the party against whom the waiver is to be effective.
          (c) All of the terms and provisions of this Agreement shall be binding
upon, shall inure to the benefit of and shall be enforceable by the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and legal representatives. The Corporate Taxpayer shall require
and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporate Taxpayer, by written agreement, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporate Taxpayer would be required to perform if no such succession had
taken place.
          Section 7.7 Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
          Section 7.8 Resolution of Disputes.
          (a) Any and all disputes which cannot be settled amicably, including
any ancillary claims of any party, arising out of, relating to or in connection
with the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) (each a “Dispute”) shall be
finally settled by arbitration conducted by a single arbitrator in New York in
accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce. If the parties to the Dispute fail to agree on the
selection of an arbitrator within ten (10) days of the receipt of the request
for arbitration, the International Chamber of Commerce shall make the

17



--------------------------------------------------------------------------------



 



appointment. The arbitrator shall be a lawyer admitted to the practice of law in
the State of New York and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.
          (b) Notwithstanding the provisions of paragraph (a), the Corporate
Taxpayer may bring an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this paragraph (b), each
Equity Plan Member (i) expressly consents to the application of paragraph (c) of
this Section 7.8 to any such action or proceeding, (ii) agrees that proof shall
not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate, and (iii) irrevocably appoints the Corporate Taxpayer as agent of
such Equity Plan Member for service of process in connection with any such
action or proceeding and agrees that service of process upon such agent, who
shall promptly advise such Equity Plan Member of any such service of process,
shall be deemed in every respect effective service of process upon the Equity
Plan Member in any such action or proceeding.
          (c) (i) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING
BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.8, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the fora designated
by this paragraph (c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another; and
               (ii) The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in the preceding paragraph of this
Section 7.8 and such parties agree not to plead or claim the same.
          Section 7.9 Reconciliation. In the event that the Corporate Taxpayer
and an Equity Plan Member are unable to resolve a disagreement with respect to
the matters governed by Sections 2.3, 4.2 and 6.2 within the relevant period
designated in this Agreement (“Reconciliation Dispute”), the Reconciliation
Dispute shall be submitted for determination to a nationally recognized expert
(the “Expert”) in the particular area of disagreement mutually acceptable to
both parties. The Expert shall be a partner or principal in a nationally
recognized accounting or law firm, and unless the Corporate Taxpayer and the
Equity Plan Member agree otherwise, the Expert shall not, and the firm that
employs the Expert shall not, have any material relationship with the Corporate
Taxpayer or the Equity Plan Member or other actual or potential conflict of
interest. If the parties are unable to agree on an Expert within fifteen
(15) days of receipt by the respondent(s) of written notice of a Reconciliation
Dispute, the Expert shall be appointed by the International Chamber of Commerce
Centre for Expertise. The Expert shall resolve any matter relating to the
Exchange Basis Schedule or an amendment thereto or the Early Termination
Schedule or an amendment thereto within 30 calendar days and shall resolve any

18



--------------------------------------------------------------------------------



 



matter relating to a Tax Benefit Schedule or an amendment thereto within 15
calendar days or as soon thereafter as is reasonably practicable, in each case
after the matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, the undisputed amount shall be paid on the date prescribed by this
Agreement and such Tax Return may be filed as prepared by the Corporate
Taxpayer, subject to adjustment or amendment upon resolution. The costs and
expenses relating to the engagement of such Expert or amending any Tax Return
shall be borne by the Corporate Taxpayer except as provided in the next
sentence. The Corporate Taxpayer and the Equity Plan Member shall bear their own
costs and expenses of such proceeding, unless (i) the Expert adopts the Equity
Plan Member’s position, in which case the Corporate Taxpayer shall reimburse the
Equity Plan Member for any reasonable out-of-pocket costs and expenses in such
proceeding, or (ii) the Expert adopts the Corporate Taxpayer’s position, in
which case the Equity Plan Member shall reimburse the Corporate Taxpayer for any
reasonable out-of-pocket costs and expenses in such proceeding. Any dispute as
to whether a dispute is a Reconciliation Dispute within the meaning of this
Section 7.9 shall be decided by the Expert. The Expert shall finally determine
any Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.9 shall be binding on the Corporate Taxpayer and the Equity Plan
Member and may be entered and enforced in any court having jurisdiction.
          Section 7.10 Withholding. The Corporate Taxpayer shall be entitled to
deduct and withhold from any payment payable pursuant to this Agreement such
amounts as the Corporate Taxpayer is required to deduct and withhold with
respect to the making of such payment under the Code or any provision of state,
local or foreign tax law. To the extent that amounts are so withheld and paid
over to the appropriate Taxing Authority by the Corporate Taxpayer, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the applicable Equity Plan Member.
          Section 7.11 Admission of the Corporate Taxpayer into a Consolidated
Group; Transfers of Corporate Assets.
          (a) If the Corporate Taxpayer is or becomes a member of an affiliated
or consolidated group of corporations that files a consolidated income tax
return pursuant to Sections 1501 et seq. of the Code or any corresponding
provisions of state or local law, then: (i) the provisions of this Agreement
shall be applied with respect to the group as a whole; and (ii) Tax Benefit
Payments, Early Termination Payments and other applicable items hereunder shall
be computed with reference to the consolidated taxable income of the group as a
whole.
          (b) If any entity that is obligated to make a Tax Benefit Payment or
Early Termination Payment hereunder transfers one or more assets to a
corporation (or a Person classified as a corporation for U.S. income tax
purposes) with which such entity does not file a consolidated tax return
pursuant to Section 1501 of the Code, such entity, for purposes of calculating
the amount of any Tax Benefit Payment or Early Termination Payment (e.g.,
calculating the gross income of the entity and determining the Realized Tax
Benefit of such entity) due hereunder, shall be treated as having disposed of
such asset in a fully taxable transaction on the date of such contribution. The
consideration deemed to be received by such entity shall be equal to the fair
market value of the contributed asset. For purposes of this

19



--------------------------------------------------------------------------------



 



Section 7.11, a transfer of a partnership interest shall be treated as a
transfer of the transferring partner’s share of each of the assets and
liabilities of that partnership.
          Section 7.12 Confidentiality. Each Equity Plan Member and each
assignee acknowledge and agree that the information of the Corporate Taxpayer is
confidential and, except in the course of performing any duties as necessary for
the Corporate Taxpayer and its Affiliates, as required by law or legal process
or to enforce the terms of this Agreement, such person shall keep and retain in
the strictest confidence and not disclose to any Person any confidential
matters, acquired pursuant to this Agreement, of the Corporate Taxpayer and its
Affiliates and successors, concerning EBS and its Affiliates and successors, the
Original Members, or the other Equity Plan Members, learned by the Equity Plan
Member heretofore or hereafter. This Section 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporate Taxpayer or
any of its Affiliates, becomes public knowledge (except as a result of an act of
such Equity Plan Member in violation of this Agreement) or is generally known to
the business community and (ii) the disclosure of information to the extent
necessary for an Equity Plan Member to prepare and file his or her or its Tax
Returns, to respond to any inquiries regarding the same from any taxing
authority or to prosecute or defend any action, proceeding or audit by any
taxing authority with respect to such returns. Notwithstanding anything to the
contrary herein, each Equity Plan Member and each assignee (and each employee,
representative or other agent of such Equity Plan Member or assignee, as
applicable) may disclose to any and all Persons, without limitation of any kind,
the tax treatment and tax structure of the Corporate Taxpayer, EBS, the Original
Members, the Equity Plan Members and their Affiliates, and any of their
transactions, and all materials of any kind (including opinions or other tax
analyses) that are provided to the Equity Plan Members relating to such tax
treatment and tax structure.
If an Equity Plan Member or an assignee commits a breach, or threatens to commit
a breach, of any of the provisions of this Section 7.12, the Corporate Taxpayer
shall have the right and remedy to have the provisions of this Section 7.12
specifically enforced by injunctive relief or otherwise by any court of
competent jurisdiction without the need to post any bond or other security, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to the Corporate Taxpayer or any of its Subsidiaries,
the Original Members, or the other Equity Plan Members and the accounts and
funds managed by the Corporate Taxpayer and that money damages alone shall not
provide an adequate remedy to such Persons. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available at law
or in equity.
          Section 7.13 Change in Law.
          (a) Notwithstanding anything herein to the contrary, if, in connection
with an actual or proposed change in law, an Equity Plan Member reasonably
believes that the existence of this Agreement could cause income (other than
income arising from receipt of a payment under this Agreement) recognized by
such Equity Plan Member upon any Exchange to be treated as ordinary income
rather than capital gain (or otherwise taxed at ordinary income rates) for
United States federal income tax purposes or would have other material adverse
tax consequences to the Equity Plan Member (a “Change in Tax Law”), then at the
election of such Equity Plan Member and to the extent specified by such Equity
Plan Member, this Agreement (i)

20



--------------------------------------------------------------------------------



 



shall cease to have further effect, (ii) shall not apply to an Exchange
occurring after a date specified by the Equity Plan Member, or (iii) shall
otherwise be amended in a manner determined by the Equity Plan Member provided
that such amendment shall not result in an increase in payments under this
Agreement at any time as compared to the amounts and times of payments that
would have been due in the absence of such amendment (assuming that no payment
is due under Section 7.13(b)).
          (b) If an Equity Plan Member delivers to the Corporate Taxpayer a
notice of acceleration accompanied by an opinion of a Qualified Tax Advisor to
the effect that based upon such Change in Tax Law (taking into account any
applicable administrative pronouncements or rulings, formal or informal
Congressional actions or statements, or otherwise) (i) the existence of this
Agreement will more likely than not cause income (other than income arising from
receipt of a payment under this Agreement) recognized by such Equity Plan Member
upon any Exchange to be treated as ordinary income rather than capital gain (or
otherwise taxed at ordinary income rates) for United States federal income tax
purposes or would have other material adverse tax consequences to such Equity
Plan Member, and (ii) substantially all of such income described in
Section 7.13(b)(i) above would be more likely than not taxable at capital gain
rates or such other material adverse tax consequences would be avoided as a
result of making the election described in this Section 7.13(b), then such
Equity Plan Member may elect to cause the Corporate Taxpayer to make a lump sum
payment in lieu of the Tax Benefit Payments otherwise provided in this Agreement
in accordance with the procedures described in Article IV, in an amount equal to
the sum of the present values of all such Tax Benefits Payments, substituting in
each case “70%” for “85%” in the calculation of Net Tax Benefit, discounted at
the Early Termination Rate as of the effective date specified in the notice of
acceleration, and assuming the Valuation Assumptions (1) through (5) are
applied; provided, that no amount shall be payable under this Section 7.13(b)
unless, with respect to at least 50% of the Units held by such Equity Plan
Member at the time of execution of this Agreement, all rights to payments under
this Agreement shall have been terminated pursuant to Section 7.13(a) (and for
the avoidance of doubt, no payments pursuant to this Section 7.13(b) shall be
made in respect of such Units); provided, further, that if such payment would be
due on or after the effective date of the applicable Change in Tax Law, at the
election of the Equity Plan Member, such payment shall to the extent reasonably
practicable instead be made no later than the date prior to the effective date
of the applicable Change in Tax Law (using the best available estimates and
information at such time).
          (c) The Corporate Taxpayer shall have the right to satisfy its
obligation to make a lump sum payment under Section 7.13(b) by issuing a
subordinated debt instrument of the Corporate Taxpayer, with a maturity date
seven years after issuance, with interest payment required to be made quarterly,
and bearing interest at a rate equal to the lesser of (i) 6% per annum and
(ii) LIBOR plus 200 basis points.
          (d) Notwithstanding anything herein to the contrary, Section 3.3(b)
and Section 3.3(c) of the Tax Receivable Agreements shall not apply to payments
made by the Corporate Taxpayer pursuant to this Section 7.13.
[Remainder of Page Intentionally Left Blank]

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Corporate Taxpayer and each Equity Plan Member
have duly executed this Agreement as of the date first written above.

            EMDEON INC.
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Executive Vice President, General
Counsel and Secretary     

[Signature Page to Tax Receivable Agreement (Management)]





--------------------------------------------------------------------------------



 



            EQUITY PLAN MEMBERS:
      /s/ Tracy L. Bahl       Name:   Tracy L. Bahl            /s/ Edward
Caldwell       Name:   Edward Caldwell            /s/ Patrick Coughlin      
Name:   Patrick Coughlin            /s/ Damien Creavin       Name:   Damien
Creavin            /s/ Dinyar S. Devitre       Name:   Dinyar S. Devitre       
    /s/ J. Philip Hardin       Name:   J. Philip Hardin            /s/ Jim D.
Kever       Name:   Jim D. Kever            /s/ Sajid A. Khan       Name:  
Sajid A. Khan            /s/ George I. Lazenby, IV       Name:   George I.
Lazenby, IV            /s/ Frank J. Manzella       Name:   Frank J. Manzella   
        /s/ Bob A. Newport, Jr.       Name:   Bob A. Newport, Jr.           

[Signature Page to Tax Receivable Agreement (Management)]





--------------------------------------------------------------------------------



 



                  /s/ Philip M. Pead       Name:   Philip M. Pead            /s/
Ben Scully       Name:   Ben Scully            /s/ Ryan L. Smith       Name:  
Ryan L. Smith            /s/ Gregory Stevens       Name:   Gregory Stevens     
      /s/ Gary D. Stuart       Name:   Gary D. Stuart           

[Signature Page to Tax Receivable Agreement (Management)]

